DETAILED ACTION
This Office action is in response to Applicant’s reply filed 09/15/2022.
Claims 1-5, 7-17, and 19-26 are pending. Claims 1, 13-16, 20-21, 23, and 25 are amended.
Claims 6 and 18 are canceled; similar subject matter has been incorporated into the independent claims. Claim 26 is new.
Claims 1-5, 7-17, and 19-26 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-5, 7-12, and 26 are directed towards a method and have been reviewed.
Claims 1-5, 7-12, and 26 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 13-17 and 19-24 are directed toward a system and have been reviewed.
Claims 13-17 and 19-24 appear to be statutory as the system contains hardware.
Claims 13-17 and 19-24 also appear to be statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 25 is directed toward an article of manufacture and have been reviewed.
Claim 25 appears to be statutory, as the article of manufacture excludes transitory signals.
Claim 25 also appears to be statutory as it performs a method directed to significantly more than an abstract idea based on currently known judicial exceptions.


Response to Applicant’s Reply - 35 USC § 112
Claims 13-24 were rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The rejection of claims 13-24 is hereby withdrawn in light of Applicant’s reply filed 09/15/2022.

Response to Amendments  - 35 USC § 101
Claims 13-24 were rejected under 35 U.S.C. 101 because the specification did not expressly define or set out implementation of the components to be hardware or hardware and software only. The claims have been amended, and the rejection of claims 13-24 under 35 U.S.C. 101 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-14, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa et al., U.S. Patent Application Publication No. 2016/0203168 (hereinafter Gangadharappa) in view of Barstow et al., U.S. Patent Application Publication No. 2016/0127465 (hereinafter Barstow) in further view of Muniswamy Reddy et al., U.S. Patent No. 10,747,739 (filed September 18, 2015; hereinafter Muniswamy Reddy).


Regarding claim 1, Gangadharappa teaches:
A method, comprising: receiving a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
sending at least a portion of the plurality of different indexing updates for storage, wherein the at least the portion of the plurality of different indexing updates are stored in an intermediate store; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
...
receiving an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit [shows receipt of indication] their newly revised indexes [shows requesting; commit of first through fourth indexes shows at least a second part of a portion as required by the claim]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the second part of the portion of the plurality of different indexing updates are batched together into a batch to be committed to the metadata store. (Gangadharappa FIG. 7, ¶ 0068-0069: It should be noted that while only two data changes are depicted here, the batching mechanism can be designed to accommodate any number of data changes; At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
Gangadharappa does not expressly disclose:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;



However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003). 
Gangadharappa in view of Barstow does not expressly disclose:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;
However, Muniswamy Reddy teaches:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor; (Muniswamy Reddy FIG. 1, col. 3, lines 16-39: Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140. In addition to sending indexing updates 150, indexing table partition 110 replicates indexing updates 152 to table replicas 120 and 130 to be respectively maintained in stored updates 122 and 132 [secondary index 140 and table replicas 120, 130 fulfill claimed 'metadata store']; In scene 104, indexing table replica 110 is unavailable for indexing 160 (e.g., due to a failure or restart of server... Yet, indexing of table 112 is not complete (as only a portion 114 of secondary index 140 is generated) [shows only partial commitment])
Muniswamy Reddy also teaches the following:
in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, (Muniswamy Reddy FIG. 1, scene 106, col. 3, lines 28-65; see specifically col. 3, lines 28-39: a table replica 120 that also hosts table 112 (not illustrated in scenes 102 and 104) may determine an index creation restart point that identifies remaining portions of table 112 to be indexed; col. 3, lines 40-49: If the order of indexing is in decreasing numerical order, then table replica 120 may determine that portions with items less than 423778 remain to be indexed, and may identify 423778 as an index creation restart point for continuing with generating the index; col. 3, lines 50-65: As illustrated in scene 106, once table replica 120 identifies the index creation restart point, table replica 120 may resume sending indexing updates 170 to secondary index 140 and replicate the indexing updates 172 to table replica 130 [resuming remaining updates shows claimed committing of a second part])
the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Muniswamy Reddy ABST and FIG. 1, col. 3, lines 16-27 are relevant to the claimed 'intermediate store': Indexing updates may be replicated and maintained across a replica group storing a table for a data store; a table 112 is maintained in different replicas 110, 120 and 130. A secondary index 140 is being created for table 112. Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140; also relevant is col. 3, lines 50-65: indexing table replica 110 may come back online and evaluate a local copy of stored indexing updates (not illustrated) to determine the index creation restart point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gangadharappa as modified involving propagating and triggering commitment of index updates with the teachings of Muniswamy Reddy involving resuming propagation of index updates.
In addition, both of the references (Gangadharappa as modified and Muniswamy Reddy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as propagating index updates.
Motivation to do so would be to fortify the teachings of Gangadharappa as modified involving its intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Muniswamy Reddy involving multiple replicas of index updates and resuming propagation of index updates to its replicas.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through accurately discovering progress of secondary index creation operations across distributed resources as seen in Muniswamy Reddy (col. 3, lines 4-15).






Regarding claim 13, Gangadharappa teaches:
A system, comprising: a processor configured to: (Gangadharappa FIG. 9, ¶ 0071-0072: one or more computer systems (e.g., a standalone, client or server computer system) of one or more processors (e.g., processor 902) may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein)
receive a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
send at least a portion of the plurality of different indexing updates for storage, wherein the at least the portion of the plurality of different indexing updates are stored in an intermediate store; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
...
receive an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
in response to receiving the indication to perform the commit of the plurality of different indexing updates, request the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit [shows receipt of indication] their newly revised indexes [shows requesting; commit of first through fourth indexes shows at least a second part of a portion as required by the claim]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the second part of the portion of the plurality of different indexing updates are batched together into a batch to be committed to the metadata store; and (Gangadharappa FIG. 7, ¶ 0068-0069: It should be noted that while only two data changes are depicted here, the batching mechanism can be designed to accommodate any number of data changes; At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
a memory coupled to the hardware processor and configured to provide the hardware processor with instructions. (Gangadharappa FIG. 9, ¶ 0071-0072: Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory machine-readable medium or (2) in a transmission signal) or hardware-implemented modules; one or more computer systems (e.g., a standalone, client or server computer system) of one or more processors (e.g., processor 902) may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
Gangadharappa does not expressly disclose:
commit a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;
However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003). 
Gangadharappa in view of Barstow does not expressly disclose:
commit a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;
However, Muniswamy Reddy teaches:
commit a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor; (Muniswamy Reddy FIG. 1, col. 3, lines 16-39: Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140. In addition to sending indexing updates 150, indexing table partition 110 replicates indexing updates 152 to table replicas 120 and 130 to be respectively maintained in stored updates 122 and 132 [secondary index 140 and table replicas 120, 130 fulfill claimed 'metadata store']; In scene 104, indexing table replica 110 is unavailable for indexing 160 (e.g., due to a failure or restart of server... Yet, indexing of table 112 is not complete (as only a portion 114 of secondary index 140 is generated) [shows only partial commitment])
Muniswamy Reddy also teaches the following:
in response to receiving the indication to perform the commit of the plurality of different indexing updates, request the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, (Muniswamy Reddy FIG. 1, scene 106, col. 3, lines 28-65; see specifically col. 3, lines 28-39: a table replica 120 that also hosts table 112 (not illustrated in scenes 102 and 104) may determine an index creation restart point that identifies remaining portions of table 112 to be indexed; col. 3, lines 40-49: If the order of indexing is in decreasing numerical order, then table replica 120 may determine that portions with items less than 423778 remain to be indexed, and may identify 423778 as an index creation restart point for continuing with generating the index; col. 3, lines 50-65: As illustrated in scene 106, once table replica 120 identifies the index creation restart point, table replica 120 may resume sending indexing updates 170 to secondary index 140 and replicate the indexing updates 172 to table replica 130 [resuming remaining updates shows claimed committing of a second part])
the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Muniswamy Reddy ABST and FIG. 1, col. 3, lines 16-27 are relevant to the claimed 'intermediate store': Indexing updates may be replicated and maintained across a replica group storing a table for a data store; a table 112 is maintained in different replicas 110, 120 and 130. A secondary index 140 is being created for table 112. Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140; also relevant is col. 3, lines 50-65: indexing table replica 110 may come back online and evaluate a local copy of stored indexing updates (not illustrated) to determine the index creation restart point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gangadharappa as modified involving propagating and triggering commitment of index updates with the teachings of Muniswamy Reddy involving resuming propagation of index updates.
In addition, both of the references (Gangadharappa as modified and Muniswamy Reddy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as propagating index updates.
Motivation to do so would be to fortify the teachings of Gangadharappa as modified involving its intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Muniswamy Reddy involving multiple replicas of index updates and resuming propagation of index updates to its replicas.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through accurately discovering progress of secondary index creation operations across distributed resources as seen in Muniswamy Reddy (col. 3, lines 4-15).



Regarding claim 25, Gangadharappa teaches:
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (Gangadharappa FIG. 9, ¶ 0071-0072: Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory machine-readable medium or (2) in a transmission signal) or hardware-implemented modules; one or more computer systems (e.g., a standalone, client or server computer system) of one or more processors (e.g., processor 902) may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations as described herein)
receiving a plurality of different indexing updates of a data repository associated with a secondary storage system (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
...
receiving an indication to perform a commit of the plurality of different indexing updates; and (Gangadharappa FIG. 7, ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received)
in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit [shows receipt of indication] their newly revised indexes [shows requesting; commit of first through fourth indexes shows at least a second part of a portion as required by the claim]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402)
wherein the second part of the portion of the plurality of different indexing updates are batched together into a batch to be committed to the metadata store. (Gangadharappa FIG. 7, ¶ 0068-0069: It should be noted that while only two data changes are depicted here, the batching mechanism can be designed to accommodate any number of data changes; At operation 712, the first and second data changes are batched and sent to the index manager 704; At operation 714, the index manager 704 may reindex or rebalance shard indexes based on the batch; the confirmation that a shard has been updated can occur at any time following the update of that shard, and thus operations 716-730 may be comingled or rearranged; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes)
Gangadharappa does not expressly disclose a secondary storage system configured to perform a backup of a primary storage system.
Gangadharappa does not expressly disclose:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;



However, Barstow teaches a secondary storage system configured to perform a backup of a primary storage system. (Barstow FIG. 4, ¶ 0071; ¶ 0080: each backup service will utilize a regularly tested backup procedure in order to take such snapshots and transfer them to Warehouse module 250 and/or Archive module 260 as appropriate to meet business constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Barstow involving regularly tested backup procedures.
Motivation to do so would be to ensure database consistency as seen in Barstow (¶ 0080) as well as to deliver correct results with the efficiency, simplicity, low cost, reliability, and flexibility (Barstow ¶ 0003). 
Gangadharappa in view of Barstow does not expressly disclose:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor;
However, Muniswamy Reddy teaches:
committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor; (Muniswamy Reddy FIG. 1, col. 3, lines 16-39: Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140. In addition to sending indexing updates 150, indexing table partition 110 replicates indexing updates 152 to table replicas 120 and 130 to be respectively maintained in stored updates 122 and 132 [secondary index 140 and table replicas 120, 130 fulfill claimed 'metadata store']; In scene 104, indexing table replica 110 is unavailable for indexing 160 (e.g., due to a failure or restart of server... Yet, indexing of table 112 is not complete (as only a portion 114 of secondary index 140 is generated) [shows only partial commitment])
Muniswamy Reddy also teaches the following:
in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store, (Muniswamy Reddy FIG. 1, scene 106, col. 3, lines 28-65; see specifically col. 3, lines 28-39: a table replica 120 that also hosts table 112 (not illustrated in scenes 102 and 104) may determine an index creation restart point that identifies remaining portions of table 112 to be indexed; col. 3, lines 40-49: If the order of indexing is in decreasing numerical order, then table replica 120 may determine that portions with items less than 423778 remain to be indexed, and may identify 423778 as an index creation restart point for continuing with generating the index; col. 3, lines 50-65: As illustrated in scene 106, once table replica 120 identifies the index creation restart point, table replica 120 may resume sending indexing updates 170 to secondary index 140 and replicate the indexing updates 172 to table replica 130 [resuming remaining updates shows claimed committing of a second part])
the plurality of different indexing updates including the second part of the portion of the plurality of different indexing updates from the intermediate store, (Muniswamy Reddy ABST and FIG. 1, col. 3, lines 16-27 are relevant to the claimed 'intermediate store': Indexing updates may be replicated and maintained across a replica group storing a table for a data store; a table 112 is maintained in different replicas 110, 120 and 130. A secondary index 140 is being created for table 112. Indexing table replica 110 is scanning portions of table 112 and generating indexing updates 150 to be sent and applied at secondary index 140; also relevant is col. 3, lines 50-65: indexing table replica 110 may come back online and evaluate a local copy of stored indexing updates (not illustrated) to determine the index creation restart point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gangadharappa as modified involving propagating and triggering commitment of index updates with the teachings of Muniswamy Reddy involving resuming propagation of index updates.
In addition, both of the references (Gangadharappa as modified and Muniswamy Reddy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as propagating index updates.
Motivation to do so would be to fortify the teachings of Gangadharappa as modified involving its intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Muniswamy Reddy involving multiple replicas of index updates and resuming propagation of index updates to its replicas.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through accurately discovering progress of secondary index creation operations across distributed resources as seen in Muniswamy Reddy (col. 3, lines 4-15).


Regarding claims 2 and 14, Gangadharappa in view of Barstow teaches:
associating the batch with a session identifier for communication with a metadata store manager; and (Gangadharappa ¶ 0022: The indexing message produced through the API may contain enough information to uniquely identify the request. This identification could be used to track the status of the submitted jobs; FIG. 6, ¶ 0065-0067: first the first shard 602A changes from version 1 to version 2 (S1-2), then later the third shard 602C changes from version 1 to version 2 (S3-2), then later the second shard 602B changes from version 1 to version 2, then later the fourth shard 602D changes from version 1 to version 2)
wherein requesting the commit comprises requesting, based on the session identifier, that the metadata store manager request the commit of the batch to the metadata store. (Gangadharappa FIG. 6, ¶ 0065-0067: Once the jobs are all completed, they all can be committed and the shards switched to the new versions simultaneously (or near simultaneously); ¶ 0068-0069: at operation 732 all four shards are instructed to commit their newly revised indexes)

Regarding claims 5 and 17, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
grouping the portion of the plurality of different indexing updates into a group; and sending the group for storage, wherein the group is stored in the intermediate store. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 708, a first data change is received; The batch mechanism comes into play here, where instead of immediately reindexing or rebalancing the indexes, the queue manager 702 may store the first data change while it waits to accumulate additional data changes. At operation 710, a second data change is received. It should be noted that while only two data changes are depicted here, the batching mechanism can be designed to accommodate any number of data changes. The frequency at which that the batches can be acted upon can be based on, for example, time (e.g., batches are processed once an hour) or on number of data changes (e.g., batches are processed after every hundred data changes))

Regarding claims 7 and 19, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
associating at least a portion of the plurality of different indexing updates corresponding to data items of a particular directory of the primary storage system with a particular data bucket among a plurality of data buckets of the metadata store, the particular data bucket corresponding to the particular directory. (Gangadharappa ¶ 0023: Each index shard 120 is a subset of the index for a given file type; a shard could include catalog items from a subset of tenants; ¶ 0038: each index node 208A-208L can be referred to as a shard. Each shard holds a piece of an index (or sometimes the whole index) for a given tenant; FIG. 6, ¶ 0065: tenant 600A has data stored in a first shard 602A and a second shard 602B)

Regarding claim 8, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
wherein associating at least the portion of the plurality of different indexing updates with the particular data bucket includes associating at least the portion of the plurality of different indexing updates with a key corresponding to the particular data bucket. (Gangadharappa FIG. 4, ¶ 0052-0053: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; an indexer 400 and shard 408; see this in light of FIGs. 7-8, ¶ 0070: At operation 806, the first data change and the second data change are batched and sent to an index manager for reindexing. At operation 808, a revised first shard index and a revised second shard index are determined based on the first data change and the second data change)

Regarding claim 20, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
wherein the processor is configured to associate the at least the portion of the plurality of different indexing updates with the particular data bucket by being configured to associate at least the portion of the plurality of different indexing updates with a key corresponding to the particular data bucket. (Gangadharappa FIG. 4, ¶ 0052-0053: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; an indexer 400 and shard 408; see this in light of FIGs. 7-8, ¶ 0070: At operation 806, the first data change and the second data change are batched and sent to an index manager for reindexing. At operation 808, a revised first shard index and a revised second shard index are determined based on the first data change and the second data change)

Regarding claims 9 and 21, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
determining a key for each of the plurality of different indexing updates based on a filename path of a corresponding primary storage system file of the corresponding indexing update. (Gangadharappa ¶ 0047 describes indexing tasks being based on file path: Incoming messages may be classified based on the shard configuration, and new indexing tasks that can be created based on the type of messages. Table 1 below describes example structures of these messages; cols. 3-4, Table 1: file path; ¶ 0052 teaches indexing using keys: each shard holds an index for multiple tenants. For each tenant, the index may include both primary data and auxiliary data. The primary data index can contain auxiliary reference keys; see then FIG. 7, ¶ 0068-0069 teaching this involves indexing updates: the index manager 704 may reindex or rebalance shard indexes based on the batch)



Regarding claims 10 and 22, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
wherein the key for each of the plurality of different indexing updates is configured to allow viewing at the metadata store of a filename of the primary storage system file corresponding to the each of the plurality of different indexing updates. (Gangadharappa ¶ 0003: An authorized buyer, for example, would gain viewing access to a supplier's database and thus be able to search directly the products in the database; Gangadharappa teaches search functionality, relevant to using a key to view, see specifically ¶ 0018: Each client application 102A, 102B, 102C, 102D may represent a different application providing data to be indexed and eventually searched by the system 100; see also ¶ 0049: The total capacity of the search infrastructure is proportional to the number of index nodes. The capacity of an index node may be defined in terms of two parameters: index size (the amount of data it can support); ¶ 0064: distribution of the data for a particular tenant among multiple shards)

Regarding claim 11, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
wherein the receiving the plurality of different indexing updates includes receiving the plurality of different indexing updates from an indexing client at a metadata store client; (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702 [receives data changes], an index manager 704 [receives batched data changes], and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
wherein the sending the at least the portion of the plurality of different indexing updates further includes sending the at least the portion from the metadata store client to a metadata store manager; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
wherein the receiving the indication to perform the commit further includes receiving from the indexing client the indication to perform the commit at the metadata store client; and (Gangadharappa ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received; FIG. 7 shows the confirmation being received at index manager 704)
wherein the requesting the commit further includes the metadata store client sending a request to commit to the metadata store manager. (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402; FIG. 7 shows that the index manager instructs the shards at the distributed databases to commit their newly revised indexes)

Regarding claim 23, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
wherein to receive the plurality of different indexing updates the processor is further configured to receive the plurality of different indexing updates from an indexing client at a metadata store client; (Gangadharappa FIG. 1, ¶ 0018: The system 100 includes one or more client applications 102A, 102B, 102C, 102D, an index and search manager 104, a distributed database 106, a coordinator 108, and a sharding manager 110; FIG. 7, ¶ 0068-0069: a queue manager 702 [receives data changes], an index manager 704 [receives batched data changes], and a distributed database 706; At operation 708, a first data change is received; the queue manager ... waits to accumulate additional data changes; At operation 710, a second data change is received)
wherein to send the at least the portion of the plurality of different indexing updates the processor is further configured to send the at least the portion from the metadata store client to a metadata store manager; (Gangadharappa FIG. 7, ¶ 0068-0069: a queue manager 702, an index manager 704, and a distributed database 706; At operation 708, a first data change is received; the queue manager 702 may store the first data change while it waits to accumulate additional data changes)
wherein to receive the indication to perform the commit the processor is further configured to receive from the indexing client the indication to perform the commit at the metadata store client; and (Gangadharappa ¶ 0069: At operation 724, confirmation that the first shard has been updated is received. At operation 726, confirmation that the second shard has been updated is received. At operation 728, confirmation that the third shard has been updated is received. At operation 730, confirmation that the fourth shard has been updated is received; FIG. 7 shows the confirmation being received at index manager 704)
wherein to request the commit the processor is further configured to send the request to commit to the metadata store manager. (Gangadharappa FIG. 7, ¶ 0069 shows intermediate storage: the queue manager 702 may store the first data change while it waits to accumulate additional data changes; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes [shows requesting]; FIG. 4, ¶ 0053: the indexer 400 may store a first tenant index 402; FIG. 7 shows that the index manager instructs the shards at the distributed databases to commit their newly revised indexes)


Regarding claims 12 and 24, Gangadharappa in view of Barstow and Muniswamy Reddy teaches:
requesting replication of at least a portion of the plurality of different indexing updates to multiple locations of the metadata store. (Gangadharappa ¶ 0039: Elasticity may be accomplished by adding more index nodes 208A-208L as the index size grows or more tenants are added; the index manager 210 can replicate the tenant data into two or more shards; FIG. 3, ¶ 0048: The first tenant 302 may be the largest and may be distributed/copied among all three shards 300A, 300B, 300C. The second tenant 304 may be smaller and fit on a single shard, but for high availability purposes is replicated on both shards 300A and 300B)






Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa in view of Barstow and Muniswamy Reddy in further view of Guo et al., U.S. Patent No. 10,795,910 (filed December 31, 2013; hereinafter Guo).

Regarding claims 3 and 15, Gangadharappa in view of Barstow and Muniswamy Reddy teaches all the features with respect to claims 2 and 14 above but does not expressly disclose: 
receiving a reply indicating the session identifier is invalid; and in response to the reply, providing an indication that the commit is not completed.
However, Guo teaches: 
receiving a reply indicating the session identifier is invalid; and in response to the reply, providing an indication that the commit is not completed. (Guo col. 6, lines 21-37: the status of the synchronization is determined by the second database based on the first and second state information, and a synchronization error is generated when a synchronization request is generated from a duplicated first database or an out of order synchronization request is generated from the first database based on a comparison of the first state information and the second state information. For example, status receiver 230 receives the status of the synchronization between the client local store and the server consolidated store; see also lines 53-57: upon determination that the first state information indicates a synchronization error between the first database and the second database in the last synchronization, the client may send a request to the second database to obtain status of the last synchronization) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the teachings of Gangadharappa as modified involving an intermediary index manager storing updates before propagating and triggering commitment of the updates with the teachings of Guo involving database state information and synchronization requests.
Motivation to do so would be to provide status checks for the various propagation steps of Gangadharappa as modified, including initial sending of updates to the intermediary index manager, the forwarding of those updates to respective shards, and the finalized commitments at each shard.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through handling out of order communications originating from a remote data store, handling communication failures at any stage of the synchronization between a remote data store and a consolidated data store, and robustly preventing data corruption caused by unreliable networks or duplicated data stores as seen in Guo (col. 1, line 65-col. 2, line 8).

Regarding claims 4 and 16, Gangadharappa in view of Barstow and Muniswamy Reddy and Guo teaches:
repeating the receiving the plurality of different indexing updates, the sending the at least the portion of the plurality of different indexing updates, the receiving the indication to commit and the requesting the commit. (Gangadharappa FIG. 7, ¶ 0068-0069: At operation 708, a first data change is received; At operation 710, a second data change is received; At operation 712, the first and second data changes are batched and sent to the index manager 704; once confirmation that all four shards have been updated, at operation 732 all four shards are instructed to commit their newly revised indexes; see importantly in ¶ 0068 showing repeated operations: the batching mechanism can be designed to accommodate any number of data changes. The frequency at which that the batches can be acted upon can be based on, for example, time (e.g., batches are processed once an hour) or on number of data changes (e.g., batches are processed after every hundred data changes))

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa in view of Barstow and Muniswamy Reddy in further view of Mathur et al., U.S. Patent Application Publication No. 2016/0048529 (hereinafter Mathur).

Regarding claim 26, Gangadharappa in view of Barstow and Muniswamy Reddy teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the commitment factor is one of a particular time interval expiring or a particular faction of the intermediate store being full.
However, Mathur teaches:
wherein the commitment factor is one of a particular time interval expiring or a particular faction of the intermediate store being full. (Mathur FIG. 4, ¶ 0049-0051: Responsive to expiration of the expiration event (e.g., at the second time 424), the first record may be deleted and/or the coalescing policy 408 may be unenforced, such that a subsequent storage operation may trigger a new notification to send to the auditing service 406; see relevant ¶ 0011: An expiration event may be defined for the first record (e.g., the first record may be retained for 3 minutes [shows expiration of a time interval; interpreted as fulfilling the entirety of the claim due to the alternative language 'or']; retained until a threshold number of subsequent storage operations are received [interpreted as applying to a full store]; retained until a service requests access to record information; etc.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gangadharappa as modified involving coalescing storage operation notifications with the teachings of Mathur involving batching and committing index updates.
In addition, both of the references (Gangadharappa as modified and Mathur) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as coalescing or batching updates to storage.
Motivation to do so would be to fortify the teachings of Gangadharappa as modified involving storing or batching updates before propagating and triggering commitment of the updates with the teachings of Mathur involving unenforcing its policy of coalescing storage notifications based on defined expiration events or defined thresholds.
Motivation to do so would also be the teachings, suggestions, or motivations to arrive at the claimed invention realized through reducing network bandwidth utilization, noise, latency, and/or processing resource utilization as seen in Mathur (¶ 0011).

Response to Arguments
Applicant’s arguments, see p9, filed 09/15/2022, with respect to the 35 U.S.C. 101 rejection of claims 13-24 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 13-24  has been withdrawn.

Applicant’s arguments, see p9, filed 09/15/2022, with respect to the 35 U.S.C. 112 rejection of claims 13-24 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 13-24  has been withdrawn.


A portion of Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Gangadharappa nor Barstow, alone or in combination, disclose or render obvious, the limitations, “receiving an indication to perform a commit of the plurality of different indexing updates,” and “in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store” as recited by independent claims 1, 13, and 25.
Applicant further argues that Gangadharappa is silent regarding a partial batch.
In response to Applicant’s arguments, Gangadharappa still teaches “receiving an indication to perform a commit of the plurality of different indexing updates,” Gangadharappa addresses a partial batch as required by the current construction of the claims, and Gangadharappa can still be relied upon to teach “in response to receiving the indication to perform the commit of the plurality of different indexing updates, requesting the commit associated with a second part of the portion of the plurality of different indexing updates to the metadata store.”

Gangadharappa shows receiving an indication to perform a commit through the receipt of shard index update confirmation in operations 724-730 of FIG. 7, ¶ 0069. This is of the plurality of different indexing updates by virtue of the existing plurality of shard index updates.
Gangadharappa does teach partial batches through the original batching performed at operation 712 of FIG. 7, ¶ 0068, depicting a batching mechanism that can be designed to accommodate any number of data changes. The current construction of the claim language does not preclude this batching of data changes of Gangadharappa from addressing the claimed second part of the portion of the plurality of different indexing updates to be batched together for commitment.
Gangadharappa also teaches requesting the commit in response to receiving an indication through its instruction of the shards to commit their newly revised indexes once confirmation that the shards have been updated has been received in FIG. 7, ¶ 0069.

Applicant’s remaining arguments, see pp9-11, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1, 13, and 25 under 35 U.S.C. 103 have been fully considered and are persuasive.
Specifically, Gangadharappa does not expressly disclose committing a first part of the portion of the plurality of different indexing updates to a metadata store in response to an occurrence of a commitment factor, specifically due to the claimed “commitment factor” and due to a claimed “first part” of the portion intended to be committed at a separate time as a “second part” of the portion being committed.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Gangadharappa in view of Barstow in further view of newly incorporated reference Muniswamy Reddy.
The dependent claims (2-5, 7-12, 14-17, 19-24) remain rejected at least by virtue of their dependence on rejected base claims.
Claim 26 is newly rejected under 35 U.S.C. 103 as being unpatentable over Gangadharappa in view of Barstow in further view of Muniswamy Reddy in further view of newly incorporated reference Mathur.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        November 29, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164